Casey, J. P.
(concurring). It is my opinion that County Court does not have the power to vacate a prior judgment of conviction obtained in that court to accommodate a plea bargain, the sole purpose of which is to avoid the consequences of the second felony offender statute. Accordingly, I agree with the majority that the judgment in this action should be reversed and defendant’s guilty plea vacated since the court lacks the authority to fulfill a promise which induced the guilty plea (see, People v Pinaud, 132 AD2d 580, lv denied 70 NY2d 802).
Conceding that County Court would have the inherent power to correct errors in one of its final judgments, such power of correction is limited to mistakes or irregularities (cf., People v Minaya, 54 NY2d 360, cert denied 455 US 1024; Herpe v Herpe, 225 NY 322) and does not include the inherent power to amend a judgment of conviction in a matter of substance, absent fraud or misrepresentation (cf., Matter of Lyons v Goldstein, 290 NY 19). Where, as here, a prior judgment of conviction for a felony has been entered and no appeal has been taken therefrom, the only statutory procedure provided for vacatur of the prior judgment of conviction is a motion pursuant to CPL 440.10. We have held that, "A court does not have unlimited jurisdiction to entertain motions pursuant to CPL 440.10. The motion must be made upon one or more of the eight grounds set forth in the section (CPL 440.10 [1])” (People v Cooks, 113 AD2d 975, 976, affd 67 NY2d 100). Similarly, the Court of Appeals recently stated, "A posttrial motion to vacate a plea is only warranted when the error is not apparent from the record” (People v Angelakos, 70 NY2d 670, 673).
Here, the proposed vacatur of the judgment of conviction was not to be based upon any error, but solely for the purpose of circumventing the requirement of Penal Law § 70.06 (2) in regard to the sentence to be imposed upon a subsequent felony conviction. Plea bargaining is not one of the specified grounds in CPL 440.10 (1); nor is the interest of justice a ground for vacating the prior conviction under CPL 440.10 (1), so an inquiry into the fairness and reasonableness of the plea bargain is irrelevant. It is also noteworthy that CPL 400.21 *345provides the procedure for determining whether a defendant is a second felony offender, and one of the purposes of that statute is to provide a more timely and convenient alternative to coram nobis with respect to a prior State conviction (People v Di Giacomo, 96 AD2d 1127).
Assuming that County Court has some "inherent judicial authority to embrace and address and indeed fashion, as may be necessary and appropriate in a given situation, a post-judgment remedy outside the four corners of [CPL 440.10]” (Bellacosa, Practice Commentary, McKinney’s Cons Laws of NY, Book 11A, CPL 440.10, at 319), public policy would prohibit the exercise of such authority to vacate a prior conviction solely for the purpose of accommodating a plea bargain in a subsequent felony prosecution. Granting such authority would not only permit the circumvention of the clear and unequivocal legislative mandate embodied in the predicate felony offender statutes, it would also add a new element, ripe with the potential for abuse, to the already complex process of plea bargaining. In addition, there would be constitutional implications in permitting a defendant to plea bargain away a prior felony conviction where the subsequent felony prosecution occurs in the same court as the prior conviction, but denying such a plea bargaining tool to a defendant whose subsequent prosecution is in a different court than that in which the prior conviction was obtained.
For all of these reasons, I concur in the reversal of the judgment and the vacatur of defendant’s guilty plea.